MEMORANDUM**
Jake B. Gruenwald and Nosdivad-Yelrah Gruenwald, minors, by Kathleen A. Kindel, their guardian ad litem (“Gruenwalds”), appeal the district court’s summary judgment, in the Gruenwalds’ diversity action for breach of contract. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s grant of summary judgment de novo. See Hamilton v. State Farm Fire and Casualty Co., 270 F.3d 778, 782 (9th Cir.2001).
We affirm for the reasons stated by the district court in its order dated April 4, 2001.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.